Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14, drawn to an apparatus, classified in G01N27/00 and G01N33/00.
Group II. Claims 15-20, drawn to a method of making apparatus, classified in H05K3/00.
Inventions 1-14 and 15-20 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as etching, mounting or vapor deposition.
During a telephone conversation with Mr. John Mulcahy of Finnegan, Henderson, Farabow Garrett & Dunner, LLP on 7/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are non-elected and therefore are not examined.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 are rejected under 35 U.S.C. 103 as unpatentable over Hayashi (US 20190162694 A1, as seen in the IDS), herein referred to as “Hayashi,” in view of Ueda et al., (DE 112016004203 T5), herein referred to as “Ueda.”
Regarding Claim 1, Hayashi discloses A sensor, comprising: a sensor part including a first film (Fig. 1 and [0020] disclose a gas sensor with a film structure 20) including a first element ([0016] discloses that the film structure includes “a sensitive layer formed of an amorphous material containing a metal element”), the first element including at least one selected from the group consisting of Pd, Pt, and Au (Fig. 1 and [0026] disclose a sensitive layer 23 of the film structure 20 that is formed of an amorphous material, and “the amorphous material contains at least one element selected from palladium (Pd), platinum (Pt) and gold (Au)”), the first film including a first region (Fig. 1 and [0022] discloses that the film structure 20 has multiple layers, each of which could be considered a “region”; the examiner considers sensitive layer 23 as the first region), and a second region (Fig. 1 and [0022] discloses that the film structure 20 has multiple layers, each of which could be considered a “region”; the examiner considers cap layer 24 as the second region). Hayashi is silent on: including a plurality of protrusions, a protruding direction of the protrusions being along a first direction from the first region toward the second region.
Ueda discloses: including a plurality of protrusions ([0013] and [0028] disclose a sensor film having a plurality of projections/protrusions), a protruding direction of the protrusions being along a first direction from the first region toward the second region ([0056] discloses Fig. 9 as a schematic diagram of SEM photograph of Fig. 7; Fig. 7 is a SEM photograph of a cross section of the hydrogen reaction layer of a hydrogen sensor; Fig. 9 and [0056] disclose the protrusions going in a north-south direction, which is the same direction from the first region (i.e. sensitive layer 23) toward the second region (i.e. cap layer 24)).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hayashi with Ueda.  It would be obvious because including a porous surface with protrusions provides a larger surface area than the apparent surface area, allowing for improved sensing and performance (Ueda, [0026]).
Regarding Claim 3, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the first region is amorphous ([0026] discloses “The sensitive layer 23 is provided to sense a predetermined gas and is formed of an amorphous material”), and the second region includes a crystal grain, or a crystallinity of the second region is greater than a crystallinity of the first region ([0027] discloses that the second region (cap layer 24) is made from the same materials as sensitive layer (first region); [0034] discloses that cap layer 24 is provided to protect sensitive layer 23 from oxidation; [0035] discloses that when oxidation occurs, the amorphous material becomes more crystalized; since cap layer 24 will be exposed to oxidation as it protects the sensitive layer 23 from this process, cap layer 24 (i.e. second region) will have more crystallinity than the sensitive layer 23 (i.e. first region). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Hayashi and Ueda disclose The sensor according to claim 3 as discussed above. Hayashi further discloses: wherein an average grain size of the crystal grains of the second region is not less than 0.1 nm and not more than 100 nm ([0027] discloses “the thickness of the cap layer 24 is preferably in the range approximately from the thickness of one atomic layer to 10 nm”; the prior art has disclosed boundaries, and one of ordinary skill in the art is capable of pursuing the known potential options within those boundaries with a reasonable expectation of success; therefore the grain size of the crystal grains in cap layer 24 (i.e. the second region) would naturally fall within the boundaries of the overall size of the second region, and the stated constraints in the claim are not inventive; see MPEP §2143-E for additional information). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the first region includes a second element including at least one selected from the group consisting of Si, P, and B ([0026] discloses that in order to enhance absorption of gas, the sensitive layer 23 (i.e. the first region) “further contains at least one element selected from silicon (Si), phosphorus (P) and boron (B)”), and the second region does not include the second element, or a concentration of the second element in the second region is less than a concentration of the second element in the first region ([0027] discloses that the cap layer 24 (i.e. the second region) “is formed as a palladium (Pd) layer or a silicon (Si) layer. The thickness of the cap layer 24 is preferably less than one tenth of the thickness of the sensitive layer 23”; since the cap layer 24 (i.e. second region) is 1/10 the thickness of the sensitive layer 23 (i.e. the first region), the concentration of any second element in the second region (i.e. cap layer 24) will be less than the concentration of the second element in the first region (i.e. sensitive later 23)). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the first region includes a third element including at least one selected from the group consisting of Cu, Ag, Ni, Au, Fe, and Cr (regarding the sensitive layer 23 (i.e. first region) and amorphous material it is formed of, [0023] discloses “ The amorphous material may further contain at least one element selected from copper (Cu), silver (Ag), nickel (Ni), gold (Au), iron (Fe) and chromium (Cr)”). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 7, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the second region includes oxygen ([0027] discloses that the second region (cap layer 24) is made from the same materials as sensitive layer (first region); [0034] discloses that cap layer 24 is provided to protect sensitive layer 23 from oxidation (i.e. oxygen); [0035] discloses that when oxidation occurs, the amorphous material becomes more crystalized; since cap layer 24 will be exposed to oxidation (i.e. oxygen) as it protects the sensitive layer 23 from this process, cap layer 24 (i.e. second region) will include oxygen), and the first region does not include oxygen, or an oxygen concentration in the first region is less than an oxygen concentration in the second region ([0027] discloses that the second region (cap layer 24) is made from the same materials as sensitive layer (first region); [0034] discloses that cap layer 24 is provided to protect sensitive layer 23 from oxidation (i.e. oxygen); [0035] discloses that when oxidation occurs, the amorphous material becomes more crystalized; since cap layer 24 will be exposed to oxidation (i.e. oxygen) as it protects the sensitive layer 23 from this process, cap layer 24 (i.e. second region) will include oxygen; the sensitive layer 23 (i.e. first region) will either not contain any oxygen or will be significantly less than cap layer 24 (i.e. second region) due to the oxidation protection provided by cap layer 24 (i.e. second region)). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 8, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein a concentration of the first element at a front surface of the first film is greater than a concentration of the first element at an inner portion of the first film (Fig. 4 and [0040] disclose that one of the possible first elements, Pd, is of higher concentration near the surface of the film structure than deeper into the structure).  The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 9, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Ueda further discloses: wherein a length in the first direction of the protrusion is not less than 0.1 nm and not more than 1000 nm (Fig. 9 and [0017] disclose protrusions and a scale of 1 micrometer; 1 micrometer is 1000 nanometers; therefore the protrusions shown in Fig. 9 fall within the range of 0.1nm to 1000nm based on comparison with the scale). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 10, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Ueda further discloses: wherein a length of the protrusion in a second direction perpendicular to the first direction is not less than 0.1 nm and not more than 1000 nm (Figs. 8A through 8C disclose protrusions going in different directions, including perpendicular to the first direction in Fig. 7/Fig. 9; [0063] discloses the average thickness is 500nm, which is within the range of 0.1nm to 1000nm).  The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 11, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein a thickness of the second region is not less than 1 nm and not more than 10 µm (regarding the second region (i.e. cap layer 24), [0027] discloses “The thickness of the cap layer 24 is preferably less than one tenth of the thickness of the sensitive layer 23” and “the thickness of the cap layer 24 is preferably in the range approximately from the thickness of one atomic layer to 10 nm”; [0026] discloses “The thickness of the sensitive layer (PdCuSi metallic glass layer) 23 is approximately several hundred nanometers to several micrometers”; both given limits fall within the boundaries). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 12, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein a shape of the first film changes according to a concentration of a fourth element included in a gas around the sensor part (Fig.1 and [0031] disclose that when hydrogen gas (i.e. the fourth element included in the gas around the sensor) is present, the sensitive layer 23 of the film structure 20 deforms). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 13, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the sensor part includes a first electrode (Fig. 1 and [0020] disclose a fixed electrode 32; the examiner considers fixed electrode 32 as the first electrode), a gap is provided between the first film and the first electrode (Fig. 1 and [0020] disclose a cavity 40 (i.e. gap) between the film structure 20 and fixed electrode 32 (i.e. first electrode)), and a distance of the gap changes according to a concentration of a fourth element included in a gas around the sensor part (Fig. 1 and [0031] disclose as a fourth element (i.e. hydrogen gas) is absorbed by the sensitive layer 23, the sensitive layer 23 is deformed, which in turn deforms the entire film structure 20 and a moveable electrode 31; further “The distance between the movable electrode (top electrode) 31 and the fixed electrode (bottom electrode) 32 is changed”). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 14, Hayashi and Ueda disclose The sensor according to claim 1 as discussed above. Hayashi further discloses: wherein the sensor part includes: a first electrode separated from the first film (Fig. 1 and [0020] disclose a cavity 40 (i.e. gap) between the film structure 20 and fixed electrode 32 (i.e. first electrode)); and a second electrode fixed to the first film (Fig. 1 and [0020] disclose a moveable electrode 31 (i.e. second electrode) attached to the film structure 20), and an electrostatic capacitance between the first electrode and the second electrode changes according to a concentration of a fourth element included in a gas around the sensor part (Fig. 1 and [0031] disclose as a fourth element (i.e. hydrogen gas) is absorbed by the sensitive layer 23, the sensitive layer 23 is deformed, which in turn deforms the entire film structure 20 and a moveable electrode 31; further “The distance between the movable electrode (top electrode) 31 and the fixed electrode (bottom electrode) 32 is changed. As the distance between the movable electrode 31 and the fixed electrode 32 is changed, the capacitance of the variable capacitor formed by the movable electrode 31 and the fixed electrode 32 is changed. The absorption (storage) of hydrogen of the sensitive layer 23 can be detected by detecting the change of the capacitance”). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Claims 2 is rejected under 35 U.S.C. 103 as unpatentable over Hayashi, in view of Hayasaka et al., (WO 2019188904 A1), herein referred to as “Hayasaka.”
Regarding Claim 2, Hayashi discloses A sensor, comprising: a sensor part including a first film (Fig. 1 and [0020] disclose a gas sensor with a film structure 20) including a first element ([0016] discloses that the film structure includes “a sensitive layer formed of an amorphous material containing a metal element”), the first element including at least one selected from the group consisting of Pd, Pt, and Au (Fig. 1 and [0026] disclose a sensitive layer 23 of the film structure 20 that is formed of an amorphous material, and “the amorphous material contains at least one element selected from palladium (Pd), platinum (Pt) and gold (Au)”), the first film including a first surface (Fig. 1 and [0022] discloses the film structure with many possible surfaces; the examiner considers a first surface being the bottom side of base layer 21), a second surface (Fig. 1 and [0022] discloses the film structure with many possible surfaces; the examiner considers a second surface being the top side of cap layer 24), a first region (Fig. 1 and [0022] discloses that the film structure 20 has multiple layers, each of which could be considered a “region” of the film; the examiner considers sensitive layer 23 as the first region), and a second region (Fig. 1 and [0022] discloses that the film structure 20 has multiple layers, each of which could be considered a “region” of the film; the examiner considers cap layer 24 as the second region), the second region being located between the first region and the second surface (Fig. 1 discloses the second region 24 to be between the first region 23 and the second surface, which the examiner considers the top of second region 24). Hayashi is silent on: the second surface being rougher than the first surface.
Hayasaka discloses: the second surface being rougher than the first surface (page 4, paragraph beginning with “The detection film”; reference discloses a detection film that has a rough surface; the rough surface of the detection film in the prior art is the second surface in this instance since it is the surface that is configured to senses gas).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hayashi with Hayasaka.  It would be obvious because including a rough surface increases durability (Hayasaka, page 3, paragraph starting with “The inventors of the present invention”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863